Citation Nr: 0717418	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  00-09 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The veteran had active service from March 1985 to March 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In a March 2005 decision, the Board determined that new and 
material evidence had been received to reopen the claim of 
service connection for a back disability. The claim of 
service connection for a back disability was then remanded to 
the RO to obtain additional clinical information. 

  
FINDING OF FACT

Competent medical evidence of an etiological relationship or 
nexus between current back disability and an incident of 
service is not shown. 


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that his current low back disability had 
its onset during his period of military service and that his 
back disorder should service connected.

Service connection can be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A § 1131. 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service medical records show that in July 1987, the veteran 
sustained injuries to his back and right arm when he was hit 
with a wood frame. He reported right lower back pain. An 
abrasion in the right sacral region was reported on physical 
examination. It was reported that the veteran had contusions 
of the back and right arm. An X-ray of the right sacroiliac 
joint was described as normal.  

Service medical records through August 1987 reveal the 
veteran's complaints of thoracic and low back pain associated 
with a July 1987 back injury. Tenderness and limitation of 
motion of the lumbar spine were reported on physical 
examinations. The veteran's condition was clinically 
described as slowly resolving. By mid- August 1987, it was 
reported that his back was asymptomatic, except for back pain 
complaints. A discharge physical examination was not 
performed.  

At a VA medical examination in May 1989, the veteran reported 
back and knee problems sustained during a service injury when 
he was hit with wood. No physical findings concerning the 
back were reported.      
   
In an October 1990 private orthopedic examination report, it 
was indicated that the veteran complained of back pain 
attributed to a service injury. The examiner reported that 
there was nothing alarming, and there was no paravertebral 
muscle spasm.  He reportedly had good (back) range of motion. 
An X-ray revealed no abnormality of the lumbosacral spine. 
The examiner commented that he or she could not find any 
abnormalities needing surgical treatment.  

Private clinical records dated in December 1996 show the 
veteran received treatment for right hip and knee pain after 
he heard a "pop" after pushing trash. An X-ray of the 
lumbar spine revealed a mild scoliosis.  In May 1997, private 
medical records show that the veteran received treatment for 
a low back injury sustained in an April 1997 motor vehicle 
accident. There was limitation of motion and tenderness to 
palpation of the thoracolumbar spine on physical examination. 
The diagnosis was acute lumbar and right sacroiliac 
joint/sprain with myalgia and myositis. 

A March 1998 VA CT scan of the lumbar spine revealed mild 
degenerative facet joint arthroplasty and diffuse disc 
bulging at L5-S1.VA clinical records through December 1999 
reveal the veteran's complaints of back pain due to a 
herniated L-5 disk, associated with a service injury and a 
post-service automobile accident. Degenerative arthritis of 
the low back was reported. An MRI showed bulging of the 
annulus fibrosis in the area of L3 L4, L4-5, and L5-S1. 

In a September 2000 statement from a registered nurse, it was 
reported that the veteran had received treatment for back 
pain secondary to an injury sustained in service in July 
1987.            

VA clinical records through January 2001 reveal the veteran's 
ongoing complaints of low back pain. At a January 2001 VA 
medical examination of the joints, it was reported that X-
rays revealed no evidence of acute inflammatory or traumatic 
process. 

In a May 2004 statement, a VA physician opined that the 
veteran's degenerative disc disease of the lumbar spine was 
possibly related to military service. It was indicated that 
the veteran stated that his back pain began in the military 
service, and that he had no way of confirming it since he not 
see him when he was in the military.

A VA medical examination of the spine was performed in June 
2004. The examiner indicated that the veteran's claims 
folders had been reviewed. The veteran's military history of 
a back injury was reported along with his post-service back 
complaints and history of back injury. The diagnosis was disk 
protrusion at the level of L5-S1 with mild neural foraminal 
narrowing bilaterally; diagnosis of degenerative disk disease 
is not established. The examiner commented that degenerative 
facet joint arthropathy had not been confirmed and there was 
no evidence of degenerative changes of the lumbar spine. It 
was stated that the veteran's current back problem, a bulging 
disk, was most likely related to a motor vehicle accident in 
1997.

In a June 2005 addendum, the VA clinician who performed the 
medial examination in June 2004 stated that additional 
clinical information had been associated with the claims 
folder and had been reviewed. The examiner reviewed the 
veteran's medical history and opined that based on review of 
the record it was less likely as not that the veteran's 
current back condition was related to his military injury. VA 
clinical records through October 2005, reveal ongoing 
treatment for back pain complaints.  

Analysis

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999). A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value. See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).             

The veteran's service medical records confirm that he 
sustained an injury to his low back when he was hit by an 
object described as a wood frame. The injury was described as 
an abrasion and contusion during service, and pertinent X-ray 
findings were absent for any abnormal pathology. Other than 
back pain complaints, it was subsequently indicated that the 
back injury was asymptomatic and resolving, and there was no 
separation physical examination. 

Based on the service clinical data of record, along with 
medical evidence of current back pathology recently diagnosed 
as disc protrusion at the level of L5-S1with mild neural 
foraminal narrowing bilaterally, the Board concludes that the 
veteran has met the first and second criteria for a claim of 
service connection, namely, medical evidence of a current 
disability, and medical evidence of in-service incurrence. 
Hickson, supra.  

However, the other necessary requirement for service 
connection is medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability. Id. 
Review of the medical evidence shows limited competent 
medical evidence supporting an etiological relationship 
between the veteran's current back disorder and an incident 
of service. While a back complaint was reported during a VA 
medical examination in February 1989, within one year of 
separation from service, there is a dearth of any interim 
medical of low back pathology until late 1996, and again in 
May 1997, both subsequent to injuries the veteran sustained, 
respectively while pushing trash, and in an automobile 
accident. Further, in reference to the back complaint 
reported in 1989, it is noted that "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted." Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (2001).  No back disability was shown 
on the 1989 VA examination. Post service clinical records 
show ongoing treatment for symptoms related to a lower back 
pathology associated with the April 1997 automobile accident.  
The veteran's current back disability is related to the 
injuries he received after he was discharged.  There is no 
evidence that a chronic back disability was diagnosed in 
service or during the one-year period after service and there 
is no evidence of continuity of symptomatology that would 
allow the Board to relate his current disability to service.  

The Board is aware that in a September 2000 statement, a 
private registered nurse associated the veteran's back pain 
with the back injury he received in service. It is to be 
noted that the Board is not free to substitute its own 
judgment for as such a medical expert. See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  However, the Board 
is required to assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997). With respect to the September 2000 private 
nurse's statement, on its face it has limited probative value 
since there is no indication it was based on a review of 
evidence in the claims folder. In addition, the statement 
does not include any discussion of the intervening post-
service back injuries that the veteran sustained or their 
relevance to the claimed back disorder. Moreover, the 
statement appears to be based on medical history as related 
by the veteran. Medical history provided by the veteran and 
recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence. LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  

In addition, the medical data includes a statement by a VA 
physician indicating that the veteran's back disorder is 
possibly related to service. The Board finds that by 
interjecting "possibly," the physician's statement is not 
definitive regarding the etiology or causal connection 
between the veteran's claimed back disorder and an incident 
of service. The VA physician's statement also appears to rely 
on a history as related by the veteran which, based upon the 
limited information in the statement was not complete and did 
not include reference to his post service back injuries.  The 
physician states that he is unable to confirm the veteran's 
statement that his back pain began in service, since he did 
not treat the veteran in service. This statement leads the 
Board to conclude that the physician did not review the 
medical evidence in the claims folder and did not consider 
the entire medical history of back treatment the veteran had 
received since service discharge.  The statement cannot be 
considered as competent medical evidence of an etiological 
relationship between the veteran's current back disablement 
and an incident of service. It is to be noted that a VA 
clinician, in a June 2004 medical report, and in a June 2005 
addendum, subsequent to review of the clams folders, and a 
medical examination, opined that the veteran's lumbar spine 
disorder is not related to service, and is likely due to 
injuries sustained in the post-service automobile accident.  

The Board must also address clinical findings indicating that 
the veteran has degenerative arthritis of the lumbar spine.  
It is noted that there are no radiological findings in 
support of such a diagnosis. Further, a VA clinician has 
confirmed that the veteran does not have degenerative joint 
disease of the lumbar spine. In the absence of supporting 
evidence of degenerative joint of the lumbar spine, 
consideration of presumptive service connection for 
degenerative arthritis is not necessary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

The Board has considered the veteran's assertions that his 
current lumbosacral disability is related to a back injury 
that he sustained in service. However, as the record does not 
establish that he possesses a recognized degree of medical 
knowledge, he lacks the competency to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). Further, there is no competent medical evidence in 
support of the veteran's assertions.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). A necessary component of establishing 
service connection is medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Competent medical evidence of an etiological 
relationship between current back disability and an incident 
of service is not shown. The weight of the evidence is 
against the veteran's claim, and service connection for a 
back disability is not warranted.

 Duties to Notify and Assist
 
When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in his possession.  38 C.F.R. 
§ 3.159(b)(1) (2006).

The veteran's claim was initiated prior to promulgation of 
laws contemplating notification and assistance to veterans. 
In February 2001, July and August 2003, April and November 
2005, VA sent letters notifying the veteran of the evidence 
necessary to establish his claim. The veteran has been 
informed of what he was expected to provide and what VA would 
obtain on his behalf, and asked him to provide VA with any 
evidence he may have in his possession pertaining to his 
appeal. The aforementioned letters satisfied VA's duty to 
notify. Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
his claim. The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's lay statements.  VA has attempted to 
obtain all records identified by the veteran. Some additional 
potential service records were identified, but were not found 
by the pertinent government agency as indicated. The veteran 
has not notified VA of any additional available relevant 
records with regard to his claim. The veteran has also been 
afforded VA medical examinations to evaluate his claimed back 
disability. As such, VA met its duty to assist.

In light of the denial of the veteran's claim, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for aback disability is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


